R-233




Hon. Claud Gilmer, Chairman
Committoe on Appropriations
House of Representatives
Austin, Texas           Opinion No. V-207
                          Re:   Construction of Section
                                17 of Article III, of
                                the Texas Constitution,
                                relative to adjournments
.~
 Dear Sir:                      of the Legislature.
             Pour request for an opinion is as fellowo:
           eSection 17 of Article III of the
     Constitution provides 1 neither House
     shall, without the consent of the oth-
     er, adjourn for more than three days
     nor to any place than that where the
     Legislature may be sitting.' All of
     the precedents of the Houae.count an
     adjournment from one day to the next
     as a one day adjournment. In other
     words, if the House adjourns on Thurs-
     day to re-assemble at a definite hour
     on Saturday, it is-a two day adjourn-
     rent.
          eRecently, the presiding officer of
     the Senate haa interpreted the above quo-
     ted constitutional provision aa only mean-
     ing the intervening day, and excluding the
     day upon which the adjournment is taken
     and the day upon which the body would re-
     conveneo
           "It is considered that this differ-
      ence between the House and the Senate
      should be reconciled. Another,question
      also arises in this connection, and that
      is whether or not the tconsentl in the
      above mentioned provision can be given as
      a blanket proposition for the entire ees-
      rion.
           "1, therefore, request your opinion
      upon the following questions:
Hon. Claud Qilmer, Page 2s V-207


          “1, Is an adjournment or recess
     from Thursday until the following Monday,
     of either House or Senate, without the
     consent of the other, violative of Section
     17 of Article 3 of the State Constitution?
           “2” May the consent  for aajouramat
      ‘for more than three days”, of either
     House to the other, granted by coacurreat
     resolution,   be   made   as   a   blanket   and   con-
     tlauing authmlzation throughout a session;
     or must there be a single and specific
     grant for each aaa every recess or adjourn-
     mebIto”
          We ‘shallanswer your questions la the order
In which you state them.
          10 You are correct in stating that aajourn-
ment from one day to the next has long been considered
as a one day adjournment    by both the Texas House ard
Senate and The United    States Congress. All of the
precedents we have been able to find are in accord on
this point, Therefore, the constitutional     adjourn-
ment for “more than three days” must take Into the
count either the day of adjournin or the day of maet-
ing. (Texas Legislative Maaual, &9th bglahture,
page.180; Hinds? Precedents, V, 6673, 6674.)
            However, when Sunday ia one of the days
within the period of adjourument, that da7 is aot to
be counted,    This is coatrary to the interpretation
made by both you ana the writer   of this opinion dur;
ing the time we served ae Speaker of the House of
Representatives and it Is contrary to the interpreta-
tion geaemlly made by other Presiding Officers of
both the House and Senate duriag recent years. A
careful study of earlier Texas legislative and con-
gressional precedents reveals that the correct rule
is to exclude Sunday from the count.    It is the same
rule which excludes Sunday from the constitutional
provision that without a quorum, neither House may
adjoura except from day to day.    The long established
                                                               .
practice allows adjourn8ientfrom Saturday until Mon-
day without a quorum, aridthis practice has been ap-
proved by former opinions of this office, (Texas Leg-
islative Manual, 49th Legislature, page 179)
Hon. Claud Gilmer, Page 3, V-207


          We find no written precedents in Texas bg-
islative Manuals directly holding that Sunday should
be excluded from the “three day” period mentioned ia
SectIon 17, Article III of the Texas Constltution,
but there are precedents in point In the proceedings
of Congre88, which are governed by a slrni~~f~~~vi-
sion in the United States Constitution.
Article 1, Sec. 5, Clause 4 of the Constitution if
the United States Is the apparent source of our own
constitutional provision, eua it reads as follows:
                “Neither House, during the session of
         Congress, shall without the consent of the
         other, adjourn for more than 3 days, nor to
         any other place, than th$t in which the two
         Houses   shall be sitting.
          The abolrr?
                    provision was inserted in the Texas
Constitution of 1845 and vas carried forward in sub-
sequent Texas Constitutions. From Honorable Sam
Rayburn, former Speaker of the Texas House and former
Speaker of the House of Representatives of the United
States, we learn that Sunday has always been excluded
from the “three day” provision in the liationalHouse
and that the same interpretation was followed by ear-
lier Texas Legislatures.
          In Vol, V, Sec. 6674 of HIHDS’ “Precedents
of the House of Representatives”, ve find this lang-
uage :

              “On Nay 29, 1850, the House aajoumea
         over from Thursday until Monday witho’.@any
         question as to Sundig being included.
          In the sams publication, Vol. 8, Sec. 6673,
we find the following:
              “Sunday is not taken Into account in
         making the coastItutioaal adjournment of
         ‘not more than three days I.
              “The constltutional adjournment for
         not ‘mope than three days’ must take into
         the court either the day of adjourniag or
         the day of meeting.
              “On Saturday, December 28, 1895, Mr.
         Nelson Dlngley, of Uain, rising to a par-
         liamentary inquiry, asked:
Hon. Claud Gilmer, Page 4, V-207


          “My parliamentary inquiry     is whether
          under the Constitution    a receee can be
          taken from to-day until    next Thursday
          or whether that vould be an adjournment
          for more than three legislative days. ’
     “The Speaker said:
          ‘Sunday is not taken into account in
          these cases, but the Chair thinks the
          adjournment can not be to a later day
          than next Wednesday. 1’
          Accordingly, In answer to your first ques-
tion, it is our opinion that either the House or Sen-
ate may adjourn from Thursday until the following
Monday without the consent of the other, such period
of time, counting the day of adjournment or the day
of reconvening, but excluding Sunday, being for not
more than three days,
           As to xour second question, we are of the
opinion that no blanket” consent may be given for
the remainder of the session for either House to ad-
journ for more than three days. The Constitution
contemplates consent of the other House on each sep-
arate occasion when one of the Houses desires to ad-
journ for more than three days.     The obvious purpose
of Section 17, Article III, was to avoid the po!%lble
Interference with the orderly functioning of the Leg-
islature as a dual body in rvklng the laws, by ad-
journment of one of the bodies essential to such func-
t ioning for a longer t S.methan three days D The time
end circumstances of any particular    recess adjourn-
ment IS clearly a matter of discretion of both Houses
as of the tipm when the question arises. This Is ex-
pressly recognized  in the Constitution In perntlttlug
the consent of the “other” House to an adjournment
for a longer time than three days. It ia sound legal
reasoning, we think, that neither House may by its
act of passing a blanket or continuous authorization
throughout a session, abdicate its power and duty un-
der the Constitution to act upon such adjournment
from time to tillsas the request therefor arisen.      To
permit such a practice would ln effect nullify Sec-
tion 17 of Article III,
Hon, Claud Gilmer, Page 5, V-207


                     SlJJMARY

          Section 17, Article III, of the Texas
     Constitution, prohibits adjournment of elth-
     er House for more than three days without
     consent of the other House, In calculating
     "three days", the day of adjournment or the
     day of reconvening must be counted, If a
     Sunday is within the period of adjournment,
     It should not be counted, Therefore, eith-
     er House may adjourn from Thursday to Monday
     without the eonsent of the other, since the
     period is not for more than three days, ex-
     cluding Sunday.
          A "'blanket"consent of both Houses for
     adjournments of more than three days at any
     tlms during the session would violate Section
     17, Article III, of the Texas Constitution,
     since it contemplates separate and specific
     consent of the other House each time one
     House desires to adjourn for more than three
     days D

                                Very truly Yours,


                                Price Da&e1
PDswbsmrj                       Attorney General